DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/10/2018 and 04/05/2021 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/09/2021.
Claims 1, 5-10, 21-23, 25 and 34-40 are pending.
Claims 2-4, 11-20, 24 and 26-33 have been cancelled.

Response to Arguments
Applicant’s arguments dated 03/09/2021 with respect to claims 1, 5-10, 21-23, 25 and 34-40 have been fully considered but they are not persuasive.

(1) With respect to rejection under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. the Applicant presented argument that the support for claim 1 element “…transmitting, by the uWave base station to the UE, a system information block (SIB) or radio resource control (RRC) message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the SIB or RRC message configuring the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s), ..” is supported by Specification ¶ 26, ¶ 27 (probably a typographical mistake, the cited disclosure is in ¶ 29), and ¶ 35] of the instant application. (REMARKS, Page 6 of 8) 
The Examiner respectfully disagrees. The question with respect to 35 U.S.C. § 112(a) is whether the specification discloses “mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station”. (Emphasis added)
The above cited ¶ 27 and ¶ 29 are provided below in their respective entirety.-
[0027] FIG. 3B shows a method 320 performed by mmWave eNB station 104 in performing potential proximity establishment phase 204 of FIG. 2. mmWave eNB station 104 receives a request to transmit non-zero power CSI-RS signal in the uWave band at block 322. The non-zero power CSI-RS signal is then transmitted by mmWave eNB station 104 to UE 106 at block 324 over the first carrier in the uWave band or a separate second carrier in the uWave band. Alternatively, beacon station 114 coupled to one or more mmWave eNB stations 104 receives the transmit request from uWave eNB station 102 associated with one or more mmWave eNB stations 104 and transmits the non-zero power CSI-RS or other reference signal over the first carrier in the uWave band or a separate second carrier in the uWave band.
[0029] When the potential proximity determination is triggered, the uWave eNB station 102 configures the UE 106 with information regarding zero power CSI-RS signals, in one embodiment, using existing radio resource control (RRC) messaging and instructs mmWave eNB stations 104 to transmit non-zero power (NZP) CSI-RS signals in the uWave band. The messaging for the non-zero power (NZP) CSI-RS signals may include information such as CSI-RS antenna port configurations used, code, power, and any other parameters desired to be detected by UE 106. The NZP CSI-RS signals may be semi-persistently scheduled or be a "one-shot" message. Note that signals other than CSI-RS could be used. Using other signal types would require creating new antenna ports and new signaling similar to the one used to signal CSI-RS might be implemented, especially if UE 106 monitors a potentially large number of mmWave eNB stations 104. Note also that the first part (configuring ZP CSI-RS) is optional. RRC messaging can be used for sending ZP CSI-RS configuration. The uWave eNB station 102 may also create blank spaces by scheduling and not scheduling transmission on some physical resource blocks (PRBs) when the NZP CSI-RS is transmitted by the mmWave eNB station 104. This however would be highly inefficient as the CSI-RS (ZP and NZP) signals are designed with low overhead and to perform measurements, such as the proximity measurement, in a way that is as least disruptive as possible to the existing cellular communication. (Emphasis added).
The above paragraphs disclose that eNB station 104 transmits CRI-RS in uWave band, and not in mmWave band.
Further, the Examiner did not find any supporting disclosure for “a system information block (SIB) or radio resource control (RRC) message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station” in the original filing of App. 14883427 whose filing date has been claimed as the priority date.

However, claims 2-4, specifically claim 2, filed as continuation on 04/10/2018, for the first time disclose the “... the mmWave eNB to transmit one or more mmWave non-zero power Channel State Information Reference Signal (CSI-RS) signals”, which can be considered as original disclosure as part of a Continuation-in-Part Patent Application filing. See MPEP 201.08 Continuation-in-Part Application [R-08.2017].
 
Accordingly, the rejection under 35 USC 112(a) new matter has been withdrawn.
However, the priority of the claimed subject matter is determined as the effective filing date 04/10/2018 of the Continuation-in-Part application.

Further, since the priority date of the claimed subject matter is determined to be 04/10/2018, Miao (US20180220308) filed on January 24, 2018 for US National stage filing after PCT PCT/US2015061486 filed on November 19, 2015, itself is prior to the effective filing date of 04/10/2018 for the instant application.
Therefore Applicants argument regarding Miao Fig. 6 (REMARKS, Page 7 of 8) is not persuasive.
Although as explained above Miao (US20180220308) can be considered as valid prior art, additional support from US Provisional Application 62198247 of Miao is also provided for claims 1 and 23 in this office action. Please see below in Section 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 21, 25 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar et al. (US20150092676, of IDS, hereinafter ‘PERIYALWAR’) in view of Schmidt et al. (US20150351135, of IDS, hereinafter ‘SCHMIDT’) and with further in view of Miao et al. (US20180220308 with priority of PCT/US2015/061 and US Provisional Application 62198247, of record, hereinafter ‘MIAO’ with evidence by 3GPP TS 36.213v12.6.0).
Regarding claim 1, PERIYALWAR teaches a method (Fig. 1, Para [0035]: Macrocell 100 comprising an mm-wave cell 110. The macrocell 100 may be supported by a base station 140. A mobile device 130 may communicate via mm-wave with the mm-wave superspot antenna 150 and via a 4G or other signal with the base station 140. (See Fig. 6, Fig. 7, Para [0148]) Network node aggregation and/or mm-wave radio operation 600) for providing user equipment (UE) (Fig. 7, Device) access to a millimeter wave (mmWave) base station (Fig. 7 mm-wave Superspot) through a microwave (uWave) base station (Fig. 7, Macrocell), the method comprising:
communicating, by the uWave base station, with the UE in a uWave band (Para [0035]: A mobile device 130 may communicate via a 4G or other signal with the base station 140 (uWave band, see Para [0032] macrocellular network). (Fig. 6, step 635, para [0150]: Informing the mobile device to add the mm-wave superspot to its mm-wave superspot proximity list. See also Fig. 7 Step 715, Para [0157] proximity list to the macrocell, which may then be provided to the mobile device);
sending, by the uWave base station, a request to the mmWave base station to transmit mmWave Signal(s) (Fig. 6, step 655-670 Transfer data to superspot, commence data download, Fig. 7, event 720 followed by event 725, para [0157-0158]) at event 720, macrocell provides UE measurement of mm-wave superspot to mmwSG, and at event 725, the mmwSG instructs the mm-wave superspot to activate its mm-wave transceiver and to download the mobile device's content to the mm-wave superspot);
transmitting, by the uWave base station to the UE, a message identifying mmWave frequencies over which the mmWave signal(s) are to be transmitted by the mmWave base station, the message configuring the UE to take quality measurement(s) of the mmWave signals (Fig. 7, events at 730 Macrocell activate mobile mmWave receiver (for DL channel estimate), at 745 UE reports mmWave DL radio channel measurement (includes UE ID, beam ID, power level)), both the mmWave base station and the uWave base station belonging to a common cellular access network (Fig. 1, Para [0035]: macrocell 100 comprising an mm-wave cell 110. (Para [0044]) The mm-wave superspot 220 may be deployed primarily as a user plane resource and the control plane may remain predominantly within the macrocellular network); 
receiving, by the uWave base station from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave signal(s) transmitted by the mmWave base station (Fig. 7, at event 745 UE reports mmWave DL radio channel measurement (includes UE ID, beam ID, power level));  and 
continuing, by the uWave base station, the communications with the UE in the uWave band for at least a time period after the mmWave base station establishes communications with the UE using a mmWave beam(para [0090]: A dual mode mobile device may be registered with a macrocellular network that operates on a licensed cellular carrier, is equipped with a mm-wave transceiver and a macrocellular transceiver. Both may be operating when the mobile device is transferring data to/from the mm-wave superspot. (Fig. 7, para [0158-0159]) At event 735, the data may be downloaded from the mm-wave superspot to the mobile device. Next, at event 740, the mobile device transmits an ACK or NACK to the macrocell, and event 745, provides mm-wave measurement report to macrocell, indicating uWave eNB continuing communications in the uWave band with UE after the mmWave eNB establishes communications with the UE).
PERIYALWAR does not explicitly disclose sending, by the uWave base station, a request to the mmWave base station to transmit mmWave non-zero power Channel State Information Reference Signal(s) (CSI-RS(s)), transmitting, by the uWave base station to the UE, a system information block (SIB) or radio resource control (RRC) message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the SIB or RRC message including instruction for the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s), receiving, by the uWave base station from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave non-zero power CSI-RS(s) signals transmitted by the mmWave base station.
In an analogous art, SCHMIDT teaches sending, by the uWave base station (uWave eNB, Fig. 7 macro Cell BS 210), a request to the mmWave base station (Fig. 7 Small Cell BS 220 with mmWave interface) to transmit mmWave Signal(s) (Fig. 7, process 7.2, para [0065]: In process 7.2 (BeamActivationRequest) macro cell BS 210 forwarding the beam activation request message to small cell BS 220. (Para 0068)  Small cell BS 220 may transmit a first set of beam training signals BeamTrainingSignal-1-1 to BeamTrainingSignal-1-n sent through an mmWave interface);
transmitting, by the uWave base station to the UE, a system information block (SIB) message or a radio resource control (RRC) identifying mmWave frequencies over which the mmWave signals are to be transmitted by the mmWave base station (Fig. 7, 7.4 BeamActivationResponse, Para [0066-0067]: the beam activation response message may include BS detection data and beam configuration data, may include an identifier and small cell transmission capabilities for small cell BS 220, may include a beam identifier, active mode configurations, beam resource (frequency) information or code sequence information. macro cell BS 210 may be capable of forwarding the beam activation response message to UE 205, to configure its transceiver circuitry to prepare for reception of beam training signals from small BS 220 through its mmWave interface. (para [0216-0217]) UE receiving the beam activation response message through the LTE-A air or Uu interface using RRC layer formatted messages (RRC) from Macro Cell), the SIB or RRC message including instruction for the UE to take quality measurement(s) of the mmWave signals (Fig. 7, processes 7.4-7.6, Para [0067-0069]: macro cell BS 210 may be capable of forwarding the beam activation response message to UE 205, to configure its transceiver circuitry to prepare for reception of beam training signals from small BS 220 through its mmWave interface. UE 205 may transmit beam training feedback responsive to receiving the first set of beam training signals, selecting signal having the best reception quality (take quality measurement(s) of the mmWave signals));
receiving, by the uWave base station from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave signals transmitted by the mmWave base station (Fig. 7, beam training feedback 7.6 or 7.9, Para [0069]: UE 205 may transmit beam training feedback responsive to receiving the first set of beam training signals, selecting signal having the best reception quality (take quality measurement(s) of the mmWave signals)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SCHMIDT to the system of PERIYALWAR in order to take the advantage of method for boosting data throughput providing a large bandwidth access link (SCHMIDT: para [0002, 0023]).
The combination of PERIYALWAR and SCHMIDT do not explicitly disclose sending, by the uWave base station, a request to the mmWave base station to transmit mmWave non-zero power Channel State Information Reference Signal(s) (CSI-RS(s)), transmitting, by the uWave base station to the UE, a control message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the control message including instruction for the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s), receiving, by the uWave base station from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave non-zero power CSI-RS(s) signals transmitted by the mmWave base station.
In analogous art, MIAO teaches sending, by the uWave base station, a request to the mmWave base station to transmit mmWave non-zero power Channel State Information Reference Signal(s) (CSI-RS(s)) (Fig. 5, Para [0052]: The small-cell APs 106 may communicate with the eNB 104, using back-end communication to inform of configuration information related to communication between the small-cell APs 106 and the UEs 102. (Fig. 6, operations 625, Para [0068]) At operation 625, the UE 102 may receive, from the small-cell APs 106, beam reference signals (BRS) for the candidate pencil cells. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
The above is disclosed in US Provisional Application 62198247 - (Page 6 Para 6: Design embodiment 1) The BRS can be a plurality of .. channel state information reference signals (CSI-RSs). (Page 29, Para 5) Example 1 may include an macro eNB in the L TE or future cellular network is configured to perform the following: serving as a primary cell (PCell) for a camped UE; and requesting the UE to perform a first level small cell search; and receiving the UE' s the first level small cell measurement results; and determining a set of mmW beam cells to be measured by the UE; and requesting the UE to perform a second level mmW beam cell search; and receiving the UE 's mmW beam cell measurement results. (Page 30 Para 2 Example 3) Example 3 may include the second level mm W beam cell search in the example 1 or some other example herein, is based on the configured BRSs which is transmitted from a selected mmW small cell, and the periodicity and time-frequency resource of the BRSs are configured by the macro eNB. (sending, by the uWave base station, a request to the mmWave base station to transmit mmWave Channel State Information Reference Signal(s) (CSI-RS(s), which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS. (Page 31 Para 2) Example 11 may include a mm W small cell AP in the L TE or future cellular network is capable of transmitting the mm-wave signals, and is configured to perform the following: informing the beamforming capability to the macro eNB; and receiving the APRS and BRSs configurations from the macro eNB);
transmitting, by the uWave base station to the UE, a control message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the control message including instruction for the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s) (At operation 625, the UE 102 may receive, from the small-cell APs 106, beam reference signals (BRS) for the candidate pencil cells. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
The above is disclosed in US Provisional Application 62198247 - (Page 29, Para 5) Example 1 may include an macro eNB in the LTE or future cellular network is configured to perform the following: serving as a primary cell (PCell) for a camped UE; and requesting the UE to perform a first level small cell search; and receiving the UE' s the first level small cell measurement results; and determining a set of mmW beam cells to be measured by the UE; and requesting (control message including instruction for) the UE to perform a second level mmW beam cell search; and receiving the UE 's mmW beam cell measurement results). (Page 30, Para 7-8) Example 8 may include the UE in the example 7 or some other example herein, is further configured to perform the following: receiving the second level mmW beam cell search requests from the macro eNB by the configured BRSs (CSI-RS, see Page 6 Para 6: Design embodiment 1, CSI-RS are to be non-zero power CSI-RS(s), as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102)) in the example 4 or some other example herein. Example 9 may include the UE in the example 7 or some other example herein, is further configured to perform the following: measuring the receive quality of the configured BRSs in the example 8; and reporting the measurement results periodically or on a need basis for the configured BRSs to the macro eNB);
receiving, by the uWave base station from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave non-zero power CSI-RS(s) signals transmitted by the mmWave base station (Fig. 6, operation 635, Para [0075]: At operation 635, the UE 102 may transmit, to the eNB 104, pencil cell signal quality measurements based on the reception of BRSs at the UE 102. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
The above is disclosed in US Provisional Application 62198247 - (Page 30 Para 8) Example 9 may include the UE in the example 7 or some other example herein, is further configured to perform the following: measuring the receive quality of the configured BRSs in the example 8; and reporting the measurement results periodically or on a need basis for the configured BRSs (see Page 6 Para 6: Design embodiment 1, CSI-RS are to be non-zero power CSI-RS(s), as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102)) to the macro eNB).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MIAO to the system of PERIYALWAR and SCHMIDT using RRC message for requests in order to take the advantage of method for establishing reliable, energy efficient and/or high data rate communication path for consistent high data rate service to user by configuring and controlling mmWave signal transmission quality (MIAO: para [0056, 0075, 0076]).

Regarding claim 5, PERIYALWAR does not explicitly disclose the SIB or RRC message further indicating that the uWave base station supports at least one of the following: a mmWave layer, a specific number of mmWave base station ports, the mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, or coordinates of the mmWave base station.
SCHMIDT teaches disclose the SIB or RRC message further indicating that the uWave base station supports at least one of the following: a mmWave layer, a specific number of mmWave base station ports, the mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, or coordinates of the mmWave base station (Fig. 7, process 7.4 Para [0066-0067]: the beam activation response message may include BS detection data and (mmWave) beam configuration data, may include location information (coordinates), an identifier and small cell transmission capabilities for small cell BS 220, may include a beam identifier, active mode configurations (a mmWave layer, a specific number of mmWave base station ports), beam resource (frequency) information or code sequence information. macro cell BS 210 may be capable of forwarding the beam activation response message to UE 205, to configure its transceiver circuitry to prepare for reception of beam training signals from small BS 220 through its mmWave interface. (para [0216-0217]) UE receiving the beam activation response message through the LTE-A air or Uu interface using RRC layer formatted messages from Macro Cell).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SCHMIDT to the system of PERIYALWAR and MIAO in order to take the advantage of method for boosting data throughput providing a large bandwidth access link (SCHMIDT: para [0002, 0023]).

Regarding claim 6, PERIYALWAR and SCHMIDT do not explicitly disclose determining, by the uWave base station, a proximity of the UE to the mmWave base station based on the quality measurement(s) of the CSI-RS(s) transmitted by the mmWave base station the proximity of the UE to the mmWave base station being used to select the mmWave beam.
MIAO teaches determining, by the uWave base station, a proximity of the UE to the mmWave base station based on the quality measurement(s) of the CSI-RS(s) transmitted by the mmWave base station the proximity of the UE to the mmWave base station being used to select the mmWave beam (Para [0075]: At operation 635, the UE 102 may transmit, to the eNB 104, pencil cell signal quality measurements be based on the reception of BRSs at the UE 102. the pencil cell signal quality measurements may enable the eNB 104 to determine which pencil cells may be in the vicinity (proximity) of the UE 102 and/or which small-cell APs 106 may have a strong wireless link with the UE 102.
The above is disclosed in US Provisional Application 62198247 - (Page 11 Para 2) With the configured BRS measurement set, the UE detects and/or measures and further reports the RSRP/RSPQ of detected BRSs (operations 6-7). Based on the feedback BRSs, the macro eNB determines and configures a set of pencil/beam cells according to Method C1 or Method C2 (described in Page 8 of US62198247) as secondary components cells for the UE (operations 8-9)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MIAO to the system of PERIYALWAR and SCHMIDT in order to take the advantage of method for establishing reliable, energy efficient and/or high data rate communication path for consistent high data rate service to user by configuring and controlling mmWave signal transmission quality (MIAO: para [0056, 0075, 0076]).

Regarding claim 7, the combination of PERIYALWAR, SCHMIDT and MIAO, specifically PERIYALWAR teaches the communications in the uWave band comprising control signaling for supporting data transmissions between the UE and the mmWave base station using the mmWave beam (Fig. 1, para [0031]: mobile devices may wirelessly communicate using LTE control channels from a macrocell and download data via mm-wave frequencies from superspots. (Fig. 7, events 730, 735). (para [0166]) The serving macrocell may provide the mobile device with the configuration of the mm-wave superspot. (para [0172]) mobile devices listen to different spatial beams).

Regarding claim 8, the combination of PERIYALWAR, SCHMIDT and MIAO, specifically PERIYALWAR teaches the control signaling including mobility management or transfer of control information (Fig. 1, para [0031]: mobile devices may wirelessly communicate using LTE control channels from a macrocell and download data via mm-wave frequencies from superspots (mobility management). (para [0124]) For dual mode mobile devices with active connection, the 5Gm macrocell may set up a mm-wave mobility Control CHannel (mmwCCH) with the mobile device).

Regarding claim 9, the combination of PERIYALWAR, SCHMIDT and MIAO, specifically PERIYALWAR teaches continuing, by the uWave base station, the communications with the UE in the uWave band after failure of the communications between the mmWave base station and the UE using the mmWave beam (Fig. 6, events 675 -> N (download could not be completed, a Failure) ->680 -> N (No other superspot meet criteria for data download) -> 690 (Turn Off mmWave transmitter) -> 695 (Continue with Microcell), para [0155]: If the entire down load has not been completed (failure to complete download is interpreted as some kind of communication failure), if another superspot cannot provide the remaining data to the mobile device, the mobile device mm-wave transceiver may be turned off, and the mobile device may continue using the macrocell for transmission).

Regarding claim 10, the combination of PERIYALWAR, SCHMIDT and MIAO, specifically PERIYALWAR teaches the communications in the uWave band comprising radio resource signaling communicated after the failure of the communications between the mmWave base station and the UE using the mmWave beam (para [0108]: the mobile device may continue to complete transmitting/receiving its residual retransmission data to/from the macrocell after the mobile device exits the mm-wave superspot, interpreted mm-wave not available or mm-wave failing to communicate. (para [0155]) If the entire down load has not been completed (failure to complete download is interpreted as some kind of communication failure), the mobile device may continue using the macrocell for transmission over LTE communication link (see para [0005] first entity using 3GPP LTE frequencies or para [0244] Macro cell with LTE communication link) (interpreted as uWave band comprising radio resource signaling, as obvious since in LTE a data transmission is preceded by a resource control signalling, common knowledge 3GPP standard (TS 36.213v12.6.0 Section 7.1, available publicly in internet).

Regarding claim 21, the combination of PERIYALWAR and SCHMIDT do not explicitly disclose wherein the beamformed mmWave band is selected based on the mmWave non-zero power CSI-RS(s).
MIAO teaches wherein the beamformed mmWave band is selected based on the mmWave non-zero power CSI-RS(s) (Fig. 6, Operation 635-640, Fig. 6, operation 635, Para [0075]: At operation 635, the UE 102 may transmit, to the eNB 104, pencil cell signal quality measurements based on the reception of BRSs at the UE 102. (Para [0076]) At operation 640, the UE 102 may receive, from the eNB 104, one or more pencil cell configuration messages. In some embodiments, the messages may indicate a candidate pencil cell selected, by the eNB 104, for exchanging of data messages with the UE 102. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS. See also rejection of Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MIAO to the system of PERIYALWAR and SCHMIDT in order to take the advantage of method for establishing reliable, energy efficient and/or high data rate communication path for consistent high data rate service to user (MIAO: para [0056]).

Regarding claim 23, PERIYALWAR teaches a microwave (uWave) base station (Fig. 2 Macrocell BS, or, Fig. 7 Macrocell) comprising:
a processor (Fig. 2, Macrocell BS, Fig. 13, Network Element 3110 Processor 3120, Para [0318]: network device may be associated with the macrocell or BS); and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions that cause the uWave base station (Fig. 2, Macrocell BS, implicit, Para [0318]: The network device may be associated with a macrocell or base station, and/or may be configured to transmit and receive via a first frequency via wireless communication with the mobile device. See also Fig, 15, system 3300) to:
communicate with a user equipment (UE) in a uWave band (Para [0035]: A mobile device 130 may communicate via a 4G or other signal with the base station 140 (uWave band, see Para [0032] macrocellular network). (Fig. 6, step 635, para [0150]: Informing the mobile device to add the mm-wave superspot to its mm-wave superspot proximity list. See also Fig. 7 Step 715, Para [0157] proximity list to the macrocell, which may then be provided to the mobile device);
send a request to the mmWave base station to transmit mmWave Signal(s) (Fig. 6, step 655-670 Transfer data to superspot, commence data download, Fig. 7, event 720 followed by event 725, para [0157-0158]) at event 720, macrocell provides UE measurement of mm-wave superspot to mmwSG, and at event 725, the mmwSG instructs the mm-wave superspot to activate its mm-wave transceiver and to download the mobile device's content to the mm-wave superspot);
transmit, to the UE, a message identifying mmWave frequencies over which the mmWave signal(s) are to be transmitted by the mmWave base station, the message configuring the UE to take quality measurement(s) of the mmWave signals (Fig. 7, events at 730 Macrocell activate mobile mmWave receiver (for DL channel estimate), at 745 UE reports mmWave DL radio channel measurement (includes UE ID, beam ID, power level)), both the mmWave base station and the uWave base station belonging to a common cellular access network (Fig. 1, Para [0035]: macrocell 100 comprising an mm-wave cell 110. (Para [0044]) The mm-wave superspot 220 may be deployed primarily as a user plane resource and the control plane may remain predominantly within the macrocellular network);
receive, from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave signal(s) transmitted by the mmWave base station (Fig. 7, at event 745 UE reports mmWave DL radio channel measurement (includes UE ID, beam ID, power level));  and
continue communications with the UE in the uWave band for at least a time period after the mmWave base station establishes communications with the UE using a mmWave beam(para [0090]: A dual mode mobile device may be registered with a macrocellular network that operates on a licensed cellular carrier, is equipped with a mm-wave transceiver and a macrocellular transceiver. Both may be operating when the mobile device is transferring data to/from the mm-wave superspot. (Fig. 7, para [0158-0159]) At event 735, the data may be downloaded from the mm-wave superspot to the mobile device. Next, at event 740, the mobile device transmits an ACK or NACK to the macrocell, and event 745, provides mm-wave measurement report to macrocell, indicating uWave eNB continuing communications in the uWave band with UE after the mmWave eNB establishes communications with the UE).
PERIYALWAR does not explicitly disclose send a request to the mmWave base station to transmit one or more mmWave non-zero power Channel State Information Reference Signal(s) (CSI-RS(s)), transmit, to the UE, a system information block (SIB) message or a radio resource control (RRC) message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the SIB or RRC message including instruction for the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s), receive, from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave non-zero power CSI-RS(s) signals transmitted by the mmWave base station.
In an analogous art, SCHMIDT teaches send a request to a millimeter wave (Fig. 7 Small Cell BS 220 with mmWave interface) to transmit one or more mmWave signals (Fig. 7, process 7.2, para [0065]: In process 7.2 (BeamActivationRequest) macro cell BS 210 forwarding the beam activation request message to small cell BS 220. (Para 0068)  Small cell BS 220 may transmit a first set of beam training signals BeamTrainingSignal-1-1 to BeamTrainingSignal-1-n sent through an mmWave interface);
transmit, to the UE, a system information block (SIB) message or a radio resource control (RRC) message identifying mmWave frequencies over which the mmWave signals are to be transmitted by the mmWave base station (Fig. 7, 7.4 BeamActivationResponse, Para [0066-0067]: the beam activation response message may include BS detection data and beam configuration data, may include an identifier and small cell transmission capabilities for small cell BS 220, may include a beam identifier, active mode configurations, beam resource (frequency) information or code sequence information. macro cell BS 210 may be capable of forwarding the beam activation response message to UE 205, to configure its transceiver circuitry to prepare for reception of beam training signals from small BS 220 through its mmWave interface. (para [0216-0217]) UE receiving the beam activation response message through the LTE-A air or Uu interface using RRC layer formatted messages from Macro Cell), the SIB or RRC message including instruction for the UE to take quality measurement(s) of the mmWave signals (Fig. 7, processes 7.4-7.6, Para [0067-0069]: macro cell BS 210 may be capable of forwarding the beam activation response message to UE 205, to configure its transceiver circuitry to prepare for reception of beam training signals from small BS 220 through its mmWave interface. UE 205 may transmit beam training feedback responsive to receiving the first set of beam training signals, selecting signal having the best reception quality (take quality measurement(s) of the mmWave signals));
receive, from the UE, a measurement report in the uWave band that indicates qualities of the plurality of mmWave signals transmitted by the mmWave base station (Fig. 7, beam training feedback 7.6 or 7.9, Para [0069]: UE 205 may transmit beam training feedback responsive to receiving the first set of beam training signals, selecting signal having the best reception quality (take quality measurement(s) of the mmWave signals)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SCHMIDT to the system of PERIYALWAR in order to take the advantage of method for boosting data throughput providing a large bandwidth access link (SCHMIDT: para [0002, 0023]).
The combination of PERIYALWAR and SCHMIDT do not explicitly disclose send a request to the mmWave base station to transmit mmWave non-zero power Channel State Information Reference Signal(s) (CSI-RS(s)), transmit, to the UE, a control message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the control message including instruction for the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s), receive, from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave non-zero power CSI-RS(s) signals transmitted by the mmWave base station.
In analogous art, MIAO teaches send a request to the mmWave base station to transmit mmWave non-zero power Channel State Information Reference Signal(s) (CSI-RS(s)) (Fig. 5, Para [0052]: The small-cell APs 106 may communicate with the eNB 104, using back-end communication to inform of configuration information related to communication between the small-cell APs 106 and the UEs 102. (Fig. 6, operations 625, Para [0068]) At operation 625, the UE 102 may receive, from the small-cell APs 106, beam reference signals (BRS) for the candidate pencil cells. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
The above is disclosed in US Provisional Application 62198247 - (Page 6 Para 6: Design embodiment 1) The BRS can be a plurality of .. channel state information reference signals (CSI-RSs). (Page 29, Para 5) Example 1 may include an macro eNB in the L TE or future cellular network is configured to perform the following: serving as a primary cell (PCell) for a camped UE; and requesting the UE to perform a first level small cell search; and receiving the UE' s the first level small cell measurement results; and determining a set of mmW beam cells to be measured by the UE; and requesting the UE to perform a second level mmW beam cell search; and receiving the UE 's mmW beam cell measurement results. (Page 30 Para 2 Example 3) Example 3 may include the second level mm W beam cell search in the example 1 or some other example herein, is based on the configured BRSs which is transmitted from a selected mmW small cell, and the periodicity and time-frequency resource of the BRSs are configured by the macro eNB. (sending, by the uWave base station, a request to the mmWave base station to transmit mmWave Channel State Information Reference Signal(s) (CSI-RS(s), which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS. (Page 31 Para 2) Example 11 may include a mm W small cell AP in the L TE or future cellular network is capable of transmitting the mm-wave signals, and is configured to perform the following: informing the beamforming capability to the macro eNB; and receiving the APRS and BRSs configurations from the macro eNB);
transmit, to the UE, a control message identifying mmWave frequencies over which the mmWave non-zero power CSI-RS(s) are to be transmitted by the mmWave base station, the control message including instruction for the UE to take quality measurement(s) of the mmWave non-zero power CSI-RS(s) (At operation 625, the UE 102 may receive, from the small-cell APs 106, beam reference signals (BRS) for the candidate pencil cells. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
The above is disclosed in US Provisional Application 62198247 - (Page 29, Para 5) Example 1 may include an macro eNB in the LTE or future cellular network is configured to perform the following: serving as a primary cell (PCell) for a camped UE; and requesting the UE to perform a first level small cell search; and receiving the UE' s the first level small cell measurement results; and determining a set of mmW beam cells to be measured by the UE; and requesting (control message including instruction for) the UE to perform a second level mmW beam cell search; and receiving the UE 's mmW beam cell measurement results). (Page 30, Para 7-8) Example 8 may include the UE in the example 7 or some other example herein, is further configured to perform the following: receiving the second level mmW beam cell search requests from the macro eNB by the configured BRSs (CSI-RS, see Page 6 Para 6: Design embodiment 1, CSI-RS are to be non-zero power CSI-RS(s), as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102)) in the example 4 or some other example herein. Example 9 may include the UE in the example 7 or some other example herein, is further configured to perform the following: measuring the receive quality of the configured BRSs in the example 8; and reporting the measurement results periodically or on a need basis for the configured BRSs to the macro eNB);
receive, from the UE, a measurement report in the uWave band that indicates the quality measurement(s) of the mmWave non-zero power CSI-RS(s) signals transmitted by the mmWave base station (Fig. 6, operation 635, Para [0075]: At operation 635, the UE 102 may transmit, to the eNB 104, pencil cell signal quality measurements based on the reception of BRSs at the UE 102. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS.
The above is disclosed in US Provisional Application 62198247 - (Page 30 Para 8) Example 9 may include the UE in the example 7 or some other example herein, is further configured to perform the following: measuring the receive quality of the configured BRSs in the example 8; and reporting the measurement results periodically or on a need basis for the configured BRSs (see Page 6 Para 6: Design embodiment 1, CSI-RS are to be non-zero power CSI-RS(s), as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102)) to the macro eNB).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MIAO to the system of PERIYALWAR and SCHMIDT in order to take the advantage of method for establishing reliable, energy efficient and/or high data rate communication path for consistent high data rate service to user by configuring and controlling mmWave signal transmission quality (MIAO: para [0056, 0075, 0076]).

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth for claim 8.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth for claim 9.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 39, the combination of PERIYALWAR and SCHMIDT do not explicitly disclose wherein the mmWave beam is selected based on the mmWave non-zero power CSI-RS(s).
MIAO teaches wherein the mmWave beam is selected based on the mmWave non-zero power CSI-RS(s) (Fig. 6, operation 635, Para [0075-0076]: At operation 635, the UE 102 may transmit, to the eNB 104, pencil cell signal quality measurements based on the reception of BRSs at the UE 102, may enable the eNB 104 to determine which pencil cells may be in the vicinity of the UE 102 and/or which small-cell APs 106 may have a strong wireless link with the UE 102. At operation 640, the UE 102 may receive, from the eNB 104 messages may indicate a candidate pencil cell selected, by the eNB 104, for exchanging of data messages with the UE 102. (Para [0100]) BRSs may be configured by the macro eNB 104.  BRS may include channel state information reference symbols (CSI-RS) which is to be non-zero power as evidenced by 3GPP TS 36.213v12.6.0 Section 7.2.3 (Page 102) disclosing the UE shall derive the channel measurements …based on only the Channel-State Information (CSI) reference signals (CSI-RS) defined in [3] for which the UE is configured to assume non-zero power for the CSI-RS).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MIAO to the system of PERIYALWAR and SCHMIDT in order to take the advantage of method for establishing reliable, energy efficient and/or high data rate communication path for consistent high data rate service to user by configuring and controlling mmWave signal transmission quality (MIAO: para [0056, 0075, 0076]).

Claims 22 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Periyalwar et al. (US20150092676, of IDS, hereinafter ‘PERIYALWAR’) in view of Schmidt et al. (US20150351135, of IDS, hereinafter ‘SCHMIDT’) in view of Miao et al. (US20180220308 with priority of PCT/US2015/061 and US Provisional Application 62198247, of record, hereinafter ‘MIAO’ with evidence by 3GPP TS 36.213v12.6.0) and with further in view of Damnjanovic et al. (US 20130281076, of record, hereinafter ‘DAMNJANOVIC’).
Regarding claim 22, the combination of PERIYALWAR, SCHMIDT and MIAO, specifically PERIYALWAR teaches proximity determination of the mmWave base station by the UE (Fig. 7, event 715, Para [0157]: At event 715, the mmwSG may provide a mm-wave superspot proximity list to the macrocell, which may then be provided to the mobile device. At event 720, the mobile device may then provide a mm-wave superspot proximity list measurement update to the macrocell, which in turn may be provided to the mmwSG, implying a proximity determination of the mmWave base station from a list).
The combination of PERIYALWAR, SCHMIDT and MIAO do not explicitly disclose allocating, by the uWave base station, blank uWave base station transmission spaces for a proximity determination by the UE.
In an analogous art, DAMNJANOVIC teaches allocating, by the uWave base station, blank uWave base station transmission spaces for a proximity determination by the UE (Para [0061, 0065-0066]: The donor eNodeB may define small cell activation procedures. may rely on proximity detection of UEs. Small cells may be configured to transmit CRS/CSI-RS during macro/pico almost blank subframes to allow UEs to detect these small cells).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of small cell in DAMNJANOVIC to the system of small cell proximity determination of  PERIYALWAR, SCHMIDT and MIAO in order to take the advantage of method for controlling small cell activity states to support mobile broadband Internet access by improving spectral efficiency, lower costs, improve services, make use of new spectrum and multi-access technologies (DAMNJANOVIC: para [0004, 0007]).

Regarding claim 40, PERIYALWAR teaches proximity determination of the mmWave base station by the UE (Fig. 7, event 715, Para [0157]: At event 715, the mmwSG may provide a mm-wave superspot proximity list to the macrocell, which may then be provided to the mobile device. At event 720, the mobile device may then provide a mm-wave superspot proximity list measurement update to the macrocell, which in turn may be provided to the mmwSG, implying a proximity determination of the mmWave base station from a list).
The combination of PERIYALWAR and SCHMIDT do not explicitly disclose including instructions to allocate blank uWave base station transmission spaces for a proximity determination of the mmWave base station by the UE.
MIAO teaches the including instructions for a proximity determination of the mmWave base station by the UE (Para [0075]: At operation 635, the UE 102 may transmit, to the eNB 104, pencil cell signal quality measurements be based on the reception of BRSs at the UE 102. the pencil cell signal quality measurements may enable the eNB 104 to determine which pencil cells may be in the vicinity (proximity) of the UE 102 and/or which small-cell APs 106 may have a strong wireless link with the UE 102).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MIAO to the system of PERIYALWAR and SCHMIDT in order to take the advantage of method for establishing reliable, energy efficient and/or high data rate communication path for consistent high data rate service to user by configuring and controlling mmWave signal transmission quality (MIAO: para [0056, 0075, 0076]).
The combination of PERIYALWAR, SCHMIDT and MIAO do not explicitly disclose the programming further including instructions to allocate blank uWave base station transmission spaces for a proximity determination of the mmWave base station by the UE.
In an analogous art, DAMNJANOVIC teaches the programming further including instructions to allocate blank uWave base station transmission spaces for a proximity determination mmWave base station by the UE (Para [0061, 0065-0066]: The donor eNodeB may define small cell activation procedures. may rely on proximity detection of UEs. Small cells may be configured to transmit CRS/CSI-RS during macro/pico almost blank subframes to allow UEs to detect these small cells. Small cells can be mmWave base station as evidenced by PERIYALWAR, SCHMIDT and MIAO).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of small cell in DAMNJANOVIC to the system of small cell proximity determination of  PERIYALWAR, SCHMIDT and MIAO in order to take the advantage of method for controlling small cell activity states to support mobile broadband Internet access by improving spectral efficiency, lower costs, improve services, make use of new spectrum and multi-access technologies (DAMNJANOVIC: para [0004, 0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US20170142751), description device, network, and method for communications with opportunistic transmission and reception
Li et al. (US20200221429), description communications management using down link control information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413